Confession of Error

PER CURIAM.
Willie Curtis Dunlap appeals an order denying his motion for postconviction relief. Defendant-appellant Dunlap was sentenced as a violent career criminal for a crime committed on March 7, 1996. The violent career criminal statute has been declared unconstitutional, on account of a single subject rule violation, for crimes committed October 1, 1995 to May 24, 1997. Salters v. State, 758 So.2d 667, 671 (Fla.2000); see State v. Thompson, 750 So.2d 643, 649 (Fla.1999).
We reverse the order denying postcon-viction relief and remand for resentencing in accordance with the valid laws in effect at the time that the defendant committed the offense. Salters, 758 So.2d at 672; Thompson, 750 So.2d at 649.
Reversed and remanded for resentenc-ing.